Opinion filed May 30, 2013




                                    In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-13-00145-CR
                                 __________

                     BURNELL JACKSON, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 441st District Court
                             Midland County, Texas
                         Trial Court Cause No. CR40141


                     MEMORANDUM OPINION
      Burnell Jackson, Appellant, filed an untimely pro se notice of appeal from
his conviction for the offense of felony driving while intoxicated. Counsel was
appointed to represent Appellant on appeal. We dismiss the appeal.
      The clerk’s record indicates that Appellant’s sentence was imposed on
February 27, 2013, and that his pro se notice of appeal was filed in the district
clerk’s office on April 8, 2013. When the appeal was filed in this court, we
notified Appellant by letter that the notice of appeal appeared to be untimely. We
requested that Appellant respond on or before May 20, 2013, and show grounds to
continue this appeal. We also informed him that the appeal may be dismissed for
want of jurisdiction. Appellate counsel has filed a response in which he agrees that
this court lacks jurisdiction to entertain an appeal at this time.
      Appellant did not file a motion for new trial. Therefore, pursuant to TEX. R.
APP. P. 26.2, his notice of appeal was due to be filed within thirty days after the
date that his sentence was imposed in open court. A notice of appeal must be in
writing and filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The
clerk’s record in this case reflects that Appellant’s notice of appeal was filed with
the clerk of the trial court forty days after sentence was imposed and was,
therefore, untimely. For an extension, TEX. R. APP. P. 26.3 mandates that the
notice of appeal and the motion for extension must be filed within fifteen days
after the deadline for filing the notice of appeal. Appellant did not file a motion for
extension. Appellate counsel notes that he was appointed after the time had passed
to file an extension. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain the
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                       PER CURIAM
May 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                            2